Citation Nr: 0835521	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  96-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and L. T. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1972 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 1995 of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 1996, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 

In August 2000, the Board remanded the claim for additional 
development.  While on appeal, the RO reopened the claim and 
denied the claim on the merits, which was addressed in 
supplemental statement of the case, dated in October 2005. 

Before the claim of service connection for a psychiatric 
disorder is reviewed on the merits, the claim is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In rating decision, dated in June 1977, the RO denied the 
veteran's claim of service connection for a nervous 
condition, which was diagnosed as a personality disorder; 
after the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination. 

2. The additional evidence present since the rating decision 
of June 1977 is so significant that it must be considered in 
order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1. The rating decision by the RO, dated in June 1977, denying 
the claim of service connection for a personality disorder, 
became final.  38 U.S.C.A § 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.104(a) (2007).  

2. The additional evidence presented since the rating 
decision of June 1977 by the RO, denying the claim of service 
connection for a personality disorder, is new and material, 
and the claim of service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the application to reopen the claim of service connection 
for an acquired psychiatric disorder is resolved in the 
veteran's favor, further discussion of VCAA compliance is not 
required. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

In a rating decision in June 1977, the RO denied the 
veteran's original claim of service connection for a nervous 
condition because a personality disorder, documented during 
service, was not disability for the purpose of VA disability 
compensation. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claim of service connection, 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

Evidence Previously Considered

The evidence on file at the time of the 1977 rating decision 
consisted of service treatment records, documenting a 
diagnosis of immature personality manifested by somatic 
concerns, obstructionism, dependency, poor impulse control, 
and lack of motivation.  The veteran was subsequently 
discharged from active duty because of unsuitability.  

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

The current application to reopen the claim of service 
connection for a psychiatric disorder was received at the RO 
in September 1993. 

Since the application to reopen the claim was filed before 
the regulatory definition was amended in August 2001, the 
regulatory definition of new and material evidence in 
effective prior to August 2001 applies. 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and  
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1993). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence and Analysis

VA records, dated in October 1993, included a history of 
possible head injuries from professional fighting.  A MRI was 
consistent with an old hemorrhage.  After psychological 
testing, it was reported that the veteran had significant 
cognitive impairment suggestive of brain dysfunction 
consistent with head trauma with severe frontal lobe 
dysfunction. 

A VA hospital summary, dated in December 1993, included a 
long history of psychiatric problems and of multiple head 
injuries as a professional boxer.  

A VA hospital summary, covering a period in April and May 
1996, discloses diagnoses of neuroleptic-induced acute 
acuesthesia, organic personality disorder, and acuesthesia 
secondary to neuroleptic medication.  

In September 1996, the veteran testified that he had no pre-
service psychiatric problems and that he had no problems 
during basic training or Advance Infantry Training.  The 
father testified that the veteran had never been a 
professional boxer, but he had had some physical 
altercations. 

In March 1999, a VA psychiatrist stated that the veteran had 
suffered a traumatic brain injury in an automobile accident a 
number of years previously and since then had had symptoms of 
mania, disinhibition, and poor judgment.  He was prone to 
outbursts and fighting due to his condition.  

On VA psychiatric examination in June 2005, the examiner 
reported that he had reviewed the veteran's file.  The 
examiner noted that the veteran had had a subarachnoid 
hemorrhage in 1971 and recurrences, followed by changes in 
personality, which had been diagnosed as an organic 
personality disorder.  The examiner also noted that 
psychological testing had shown significant cognitive 
impairment suggestive of brain dysfunction consistent with 
head trauma and severe frontal lobe function.  The diagnoses 
were cognitive disorder and a personality disorder, both 
secondary to subarachnoid hemorrhage.  The examiner stated 
that the veteran had personality changes and cognitive 
changes due to what appeared to be a spontaneous subarachnoid 
hemorrhage in 1971.  

In an addendum to the report of June 2005, the VA examiner 
expressed the opinion that the veteran had a cognitive 
disorder and personality disorder, which were at least as 
likely as not related to the subarachnoid hemorrhage in 1971 
with impaired cognitive functioning since then.  

In August 2005, a VA psychiatrist reviewed the veteran's 
claims file, and the diagnosis was cognitive disorder due to 
subarachnoid hemorrhage.  It was reported that the veteran 
did not have schizophrenia and that most of the medical 
records pointed to a cognitive disorder secondary to 
subarachnoid hemorrhage.  

In an addendum, dated in October 2005, the examiner referred 
mostly to the service treatment records, noting that on 
enlistment examination, the veteran gave a history of 
hospitalization for a head injury, requiring stitches, but he 
denied having frequent or severe headaches, depression, 
excessive worrying, loss of memory or amnesia, nervous 
trouble of any sort, and periods of unconsciousness.  

The examiner also noted that on a neurology consultation in 
October 1972 history included a spontaneous subarachnoid 
hemorrhage in May 1971 with negative evidence of an aneurysm 
or arteriovenous malformation by vessel angiography, but that 
there had been two further episodes of severe headaches in 
1971 with residual neurologic symptoms of mild weakness and 
incoordination on the left side and that the history was 
suggestive of more than one hemorrhage.  The examiner 
explained that a subarachnoid hemorrhage often caused 
nonspecific symptoms similar to post-concussion syndrome and 
while these symptoms did not manifested during the enlistment 
examination and were only manifested and noted after one year 
in service, there were no service treatment records 
documenting further incidents that could aggravate the 
subarachnoid hemorrhage, such as head trauma.  

The examiner expressed the opinion that based on a review of 
medical records and pathophysiology of subarachnoid 
hemorrhages, the veteran's cognitive disorder was less than 
likely aggravated by his military service and that there was 
no clear evidence in the medical records of aggravation of 
the pre-service subarachnoid hemorrhage.    

Analysis 

As service connection for a personality disorder has been 
previously denied, the Board must determine whether new and 
material evidence has been submitted to reopen the claim, and 
what the RO determined in this regard is irrelevant.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The additional evidence, presented since the rating decision 
in June 1977, consists of VA records documenting not only an 
organic personality disorder, but a cognitive disorder due to 
a subarachnoid hemorrhage, which was determined to have pre-
existed service.  



As the claim was previously denied because only a personality 
disorder was shown during service and because service 
connection may not be granted for a personality disorder, 
under 38 C.F.R. § 3.303(c), and as the additional evidence 
establishes that the veteran has a cognitive disorder, the 
evidence tends to establish that the veteran had a 
psychiatric disorder either incurred in or aggravated by 
service, triggering the presumption of soundness.  

For this reason, the additional evidence is new and material 
because in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.  


REMAND

Although the claim of service connection for a psychiatric 
disorder is reopened, further procedural and evidentiary 
development is required prior to deciding the claim on the 
merits. 

Procedurally, if a disability is not noted on entry into 
service, raising the presumption of soundness, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the disability preexisted service 
and that the disability was not aggravated by service.  Lack 
of aggravation is shown by clear and unmistakable evidence 
either that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progression of the condition. Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed.Cir.2004). 

For evidentiary development, the veteran is receiving Social 
Security benefits and the records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473. (2006) 

2. Request the records of the Social 
Security Administration. 

3. Adjudicated the claim of service 
connection for a psychiatric disorder, 
diagnosed as cognitive disorder, 
addressing the presumption of soundness 
and, if applicable, whether the 
presumption of soundness is rebutted by 
clear and unmistakable evidence that the 
cognitive disorder pre-existed service and 
clear and unmistakable evidence that it 
did not undergo an increase in severity 
during service.   If the claim remains 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


